Citation Nr: 0618165	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals cerebrovascular accident, right spastic 
hemiparesis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral paravertebral myositis with clinical bilateral S1 
lumbar radiculopathy.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic maxillary sinusitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), bronchial 
asthma.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cellulitis, right hand, and lymphangitis, right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and October 2002 rating 
decisions of the San Juan, Puerto Rico Regional Office (RO) 
of the Department of Veterans Affairs (VA).

Due to a recent precedential opinion by the U.S. Court of 
Appeals for Veterans Claims (Court), the following issues 
must be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC, to ensure compliance with applicable 
law: whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals cerebrovascular accident, right spastic 
hemiparesis; whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for lumbosacral paravertebral myositis with 
clinical bilateral S1 lumbar radiculopathy; whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for chronic maxillary 
sinusitis; whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD), 
bronchial asthma; and whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for cellulitis, right hand, and lymphangitis, 
right arm.  VA will notify the veteran if further action is 
required on his part.


FINDING OF FACT

Hearing loss did not manifest during or within one year of 
separation from active military service; nor is related to 
any incident of active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002; Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).





Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By rating decisions dated September 2002 and October 2002, 
the RO denied the veteran's claim for service connection for 
hearing loss.  A September 2003 RO letter fully provided 
notice of elements of the evidence required to substantiate 
claims for service connection and advised the veteran of the 
allocation of responsibility for obtaining such evidence.  
Subsequent to the VA's advisement to the veteran of what 
evidence would substantiate the claim, the allocation of 
responsibility for obtaining such evidence, and advising the 
veteran that he should submit all relevant evidence, de novo 
review of the claim was accomplished in September 2003, and a 
Statement of the Case ("SOC") was issued.  

The rating decisions on appeal, the September 2003 SOC, and 
the April 2005 Supplemental Statement of the Case ("SSOC") 
provided the veteran with specific information as to why the 
claim was being denied and of the evidence that was lacking.  
The September 2003 SOC supplied the veteran with the complete 
text of 38 C.F.R. § 3.159(b)(1), concerning the need for the 
veteran to provide any evidence pertaining to the claim.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).



VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran authorized VA to obtain and the VA 
obtained private medical records.  The veteran indicated that 
he had been treated by Ponce, San Juan, and Mayaguez, Puerto 
Rico VA health facilities, and the treatment records were 
received and reviewed through November 2004.  Service medical 
records (SMRs) were also obtained and reviewed.

The RO reviewed all VA treatment records and issued an SOC in 
September 2003 and an SSOC in April 2005.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, 
there is no medical evidence to show hearing loss during 
service or for over thirty-five years post-service, nor is 
there any competent evidence that suggests a causal 
relationship between hearing loss and service.  The RO 
informed the veteran in its September 2003 letter, September 
2003 SOC, and April 2005 SSOC that this evidence was 
necessary to substantiate his claim.  Under these 
circumstances, there is no duty to provide an examination or 
opinion with regard to the claim on appeal.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 
5103A(d).  See also Duenas v. Principi, 18 Vet. App. 512, 518 
(2004). 

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analysis

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service; and (3) a 
nexus or relationship between the claimed in-service disease 
or injury and the current disability.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The record shows that the veteran has bilateral hearing loss.

A May 2002 audiological assessment at the San Juan, Puerto 
Rico VA Medical Center documented the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
55
60
LEFT
40
50
60
65
70

In addition, speech recognition scores using the Maryland 
Speech recognition Test were 88 percent for the right ear and 
92 percent for the left ear. 

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.




Here, the Audiological test scores for both of the veteran's 
ears contain threshold frequencies of 40 decibels or greater, 
thereby satisfying the requirements for hearing disability 
under 38 C.F.R. § 3.385.  Thus, the veteran has established 
current bilateral hearing loss.

Hearing loss is considered a presumptive disease.  See Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability).  As such, service connection may be 
established for a current disability on the basis of a 
presumption under the law that certain diseases manifesting 
themselves to a certain degree within a certain time after 
service must have had their onset in service.  38 U.S.C.A. §§ 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  Moreover, the 
law requires that sensorineural hearing loss must manifest 
itself to a degree of 10 percent or more within one-year from 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309(a). 

The record shows that the veteran was initially diagnosed 
with hearing loss at the May 2002 VA audiological assessment, 
or approximately 35 years after separation from full-time, 
active duty service in September 1966.  Therefore, the 
veteran is not entitled to presumptive service connection for 
his hearing loss, as such disability did not manifest itself 
within the requisite time period.

Although presumptive service connection for hearing loss is 
not warranted in this case, VA must also ascertain whether 
there is any basis to indicate that the disorder was incurred 
by any incident of military service.  Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (Both for the general proposition that 
in claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).

Because the veteran has established a bilateral hearing loss 
disability, he has satisfied the first element of service 
connection under Pond,  i.e., medical evidence of a current 
disability.  However, the record contains no evidence to 
support the second or third elements under Pond.

Regarding the second element of Pond, the veteran's September 
1966 service separation physical examination documented the 
following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
/
20
LEFT
10
10
0
/
5

These pure tone thresholds do not meet the requirements for 
hearing loss disability under 38 C.F.R. § 3.385.  Thus, the 
record establishes that at time of separation from service, 
the veteran did not have a hearing loss disability.

Moreover, the record contains further evidence that the 
veteran did not incur a hearing loss disability until several 
years post-service.  The veteran's December 1996 medical 
admission record to Damas Hospital in Ponce, Puerto Rico, for 
cardiac palpations shows that the veteran denied hearing loss 
at that time, which was thirty years post-service.  Thus, the 
veteran fails to meet the second element for service 
connection under Pond.

Finally, because the record contains no competent medical 
evidence of a nexus between a claimed in-service disease or 
injury and the veteran's current hearing loss disability, the 
veteran fails to satisfy the third element of Pond.  

Accordingly, the veteran's claim for service connection for 
hearing loss will be denied.



ORDER

Service connection for hearing loss is denied.


REMAND

The veteran is seeking to reopen claims of service connection 
for residuals cerebrovascular accident, right spastic 
hemiparesis; lumbosacral paravertebral myositis with clinical 
bilateral S1 lumbar radiculopathy; chronic maxillary 
sinusitis; COPD, bronchial asthma; and cellulitis, right 
hand, and lymphangitis, right arm.  These claims were last 
denied in a May 1997 rating decision.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held, in part, that VA's duty to notify a 
veteran seeking to reopen a claim included advising the 
veteran of the evidence and information that is necessary to 
reopen the claim and VA must notify the veteran of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the veteran.  It further held that VA must, in the context of 
a claim to reopen, look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

Although a notification letter dated September 2003 was 
issued in this matter, it does not comply with the Kent 
ruling.

Accordingly, the case is REMANDED to the RO through the AMC 
for the following action:

Advise the veteran of what evidence would 
substantiate his petition to reopen 
claims of service connection for 
residuals cerebrovascular accident, right 
spastic hemiparesis; lumbosacral 
paravertebral myositis with clinical 
bilateral S1 lumbar radiculopathy; 
chronic maxillary sinusitis; COPD, 
bronchial asthma; and cellulitis, right 
hand, and lymphangitis, right arm; all of 
which were last denied in a May 1997 
rating decision.  Apart from other duty 
to notify and assist requirements, comply 
with the Kent ruling, and advise the 
claimant of the evidence and information 
that is necessary to reopen the claims 
and the evidence and information that is 
necessary to establish his entitlement to 
the underlying claims for the benefits 
sought by the veteran.  In doing so, 
comply with any directives of the 
Veterans Benefits Administration and 
advise the veteran of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials.  38 U.S.C.A. §§  
5100, 5102, 5103, 5103A, 5107 (West 
2002).

Take such additional development action 
as deemed proper with respect to the 
claims, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable duty to notify and 
assist regulations and directives.  
Following such development, review and 
readjudicate the claims.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claims, issue the 
veteran a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order. 



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


